DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 09, 2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on March 09, 2021 are accepted. 

Specification
	The specification filed March 09, 2021 is accepted.

Claim Objections
Claim 16 is objected to because of the following informalities: the claim is missing limitations in the body of the claim. For the purpose of examination, claim 16 is treated as being equivalent to independent claim 1 and is acted upon together.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,972,498 B2 (hereinafter 498’ patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 1-20 of the present application correspond to elements of claims 1-14 of the 498’ patent. Claims 1-20 of the present application would have been obvious over claims 1-14 of the 498’ patent because each element of the claims of the present application is anticipated by the claims of the 498’ patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 12, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eatough US 8,973,113 B1 in view of Wu et al. US 9,635,011 B1 [hereinafter Wu].

As per claims 1, 11 and 16, Eatough teaches a computer-implemented method comprising: 
a computer processor determining a quantity of consecutive unsuccessful attempts to access a targeted item protected by a password [column 4, lines 38-67]; 
responsive to the quantity of consecutive unsuccessful attempts to access to the targeted item exceeding a predefined threshold, the computer processor acquiring a new password for access to the targeted item [column 5, lines 5-10 and lines 40-51].
the computer processor changing the current password of the targeted item to the new password (i.e., generating new password column 5, lines 5-10 and lines 40-51). Eatough is silent on the new password being based on complex set of password generation rules. 
Wu teaches a method comprising: generating a new password wherein the new password is based on a more complex set of password generation rules than a current password [column 37, lines 5-65]; 
in response to changing the current password of the targeted item to the new password, the computer processor sending an encrypted message regarding the new password to a user associated with the targeted item [column 7, lines 5-65]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to employ the teachings of Wu within the system of Eatough in order to enhance security of the system by generating secure credentials and using secure communication.

As per claims 2 and 12, Eatough further teaches the method wherein responsive to the computer processor changing the current password of the targeted item to the new password, the computer processor resetting a count of the quantity of consecutive unsuccessful attempts to access the targeted item [column 4, lines 33-67].

As per claims 4 and 14, Eatough further teaches the method wherein the computer processor determines a brute force password attack on the targeted item, based on the computer processor detecting a frequency of access attempts exceeding a pre-determined quantity of access attempts within a predetermined period of time [column 4, lines 33-67].

As per claims 6 and 15, Wu further teaches the method wherein the more complex set of password generation rules for the new password includes changing a quantity of special characters and numbers [column 7, lines 5-65]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to employ the teachings of Wu within the system of Eatough in order to enhance security of the system by generating secure credentials.

As per claims 9 and 20, Wu further teaches the method further comprising: in response to reaching a predetermined number of password changes during a brute force attack, the computer processor locking access to the targeted item [column 4, lines 33-67].


Allowable Subject Matter
Claims 3, 5, 7, 8, 10, 13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further overcoming the double patenting rejection indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435